IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KIMBERLY M. GRECO,                       : No. 479 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MYERS COACH LINES, INC., AND A.J.        :
MYERS & SONS, INC.,                      :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.